Citation Nr: 0621258	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  97-28 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, now rated 20 percent disabling.

2.  Whether an appeal of the October 2001 RO decision that 
denied service connection for a right shoulder disability was 
timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968, from May 1973 to November 1975, and from 
January 1976 to August 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 RO decision that awarded service 
connection and a 10 percent rating for arthritis and disc 
disease of the cervical spine.  In October 1998, the RO 
increased the rating for degenerative disease of the cervical 
spine to 20 percent.  The Board remanded this issue in 
January 2004.

The issue of whether the veteran's appeal of the October 2001 
RO decision that denied service connection for a right 
shoulder disability was timely is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

  
FINDINGS OF FACT

The veteran's cervical spine disability (degenerative disc 
disease) is manifested by no more than moderate limitation of 
motion, with no less than 30 degrees of flexion and constant 
neck pain that is exacerbated by certain activities that has 
not resulted in prescribed bed rest by a doctor.


CONCLUSION OF LAW

The criteria for an increased rating for a cervical spine 
disability (now rated 20 percent) are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5290, 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5237, 5242, and 5243 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent letters in March 2004, August 2004, and 
August 2005; rating decisions in July 1997 and October 1998; 
a statement of the case in March 1997; and supplemental 
statements of the case in July 1997, October 1998, July 2000, 
and October 2001.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant before the last 
adjudication, an April 2006 supplemental statement of the 
case.  

Service connection and a 20 percent rating have been in 
effect for degenerative disc disease of the cervical spine 
since September 1, 1996.  The veteran contends that he should 
receive a higher rating for this disability.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran has continuously pursued appeal of the rating 
assigned since the initial service connection award and the 
accompanying 20 percent rating.  When entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But since the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The regulations for rating spinal disabilities were revised 
twice during the pendency of this appeal: effective September 
23, 2002; and effective September 26, 2003.  67 Fed. Reg. 
54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The Board will consider both the old criteria and the new 
criteria.  But the amended criteria, if favorable to the 
claim, can be applied only from the effective date of the 
regulatory change and forward.  Only the old criteria apply 
for periods prior to the effective date of the regulatory 
change and, if favorable, after the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg.  33,422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The current 20 percent rating is also the maximum available 
rating of 20 percent under the criteria for degenerative or 
traumatic arthritis under 38 C.F.R. § 4.71a, DCs 5003, 5010.  
Thus, no higher rating is available under DCs 5003 or 5010.  
The criteria set forth in DCs 5003 and 5010 have not been 
revised.

A 20 percent rating is warranted for moderate limitation of 
motion of the cervical spine, and a 30 percent rating is 
warranted for severe limitation of motion under the old 
version of 38 C.F.R. § 4.71a, DC 5290 (2001).  

The RO will also consider the criteria for intervertebral 
disc syndrome.  While earlier examinations stated that 
radiculopathy was not found on electromyography, examiners 
have generally described radicular symptoms to the present 
day.  Under the old criteria for intervertebral disc 
syndrome, a 20 percent rating is warranted when moderate, 
with recurrent attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

As of September 26, 2003, the criteria for spinal 
disabilities were revised, the diagnostic codes were 
reclassified, and a new General Rating Formula was created.  
These reclassified diagnostic codes include DC 5237 (cervical 
strain) and DC 5243 (intervertebral disc syndrome).  38 
C.F.R. § 4.71a (2005).  

Also, under the regulatory change, degenerative or traumatic 
arthritis can be rated either under the still-in-force 
criteria of DCs 5003 and 5010 or under DC 5242, which applies 
this new General Rating Formula.  As noted above, the old 
criteria for DCs 5003 and 5010 envision a maximum 20 percent 
rating.  But a higher rating could be permissible when 
applying the General Rating Formula for DC 5242.

The regulatory revisions create a General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent rating.  
Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).

Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Note (2) (2005); 38 C.F.R. § 4.71a, Plate V (2005).

Unfavorable ankylosis is when the entire cervical spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always is favorable 
ankylosis.  38 C.F.R. § 4.71a, Note (5) (2005).

In an April 1996 service medical record, an examiner 
identified marked restriction in cervical spine range of 
motion, most notably on side bending. 

On a VA spine examination in December 1996, the veteran 
reported that he had been using a home traction unit for his 
cervical spine, but not any neck braces.  A recent MRI showed 
degenerative joint disease from C5 to C7.  A recent 
electromyogram was normal, and there was no sign of 
radiculopathy or plexopathy in the cervical distributions.  
Objectively, he walked without assistive devices, braces, or 
antalgic gait.  Flexion of the cervical spine was to 30 
degrees.  Extension was to 20 degrees.  Right and left 
flexion were restricted to 20 degrees.  Right and left 
rotation were to 40 degrees.  There were no radicular 
symptoms in the upper extremities on examination.  Nor was 
there tenderness to cervical spine palpation.  He had normal 
motor function and reflexes of the upper extremities.  
Sensory examination was normal, without deficit.  X-rays 
showed significant degenerative changes, especially in the 
lower cervical spine from C5 to C7.  The impression was 
moderate to severe degenerative changes through the cervical, 
thoracic, and lumbar spine.  The examiner also commented that 
the veteran had symptoms of radiculopathy, even though there 
were presently no signs or electromyography findings 
recently.  The examiner stated that the veteran may continue 
to worsen.

On VA examination in January 1998, the veteran reported a 
constant low-level pain with exacerbations.  He reported 
increased limitation of motion and decreased activities 
during the exacerbations.  Objectively, he had mild cervical 
spine tenderness, but no paraspinal muscle spasm.  He had 
"full range of motion" with 30 degrees of flexion, 30 
degrees of extension, 40 degrees of lateral flexion to each 
side, and 55 degrees of rotation to each side.  However, he 
did have pain at the extremes of these ranges of motion.  He 
had 2+ biceps, triceps, and brachioradialis reflexes, as well 
as 5/5 upper extremity muscle strength.  He had normal 
sensation in both upper extremities.  X-rays showed 
degenerative joint disease of the cervical spine.  The 
impression was cervical degenerative disc disease.  The 
examiner also recommended that the veteran continue traction 
at home for his pain, as necessary.  He also commented that 
the veteran should try to remain active, and no further 
treatment would be necessary aside from physical therapy and 
conditioning.  

The veteran was seen for degenerative disc disease of C5-6 
and C6-7 with slight impingement to the right in January 
1998.  He was treated in November 1998 for increased cervical 
pain with numbness in the right hand.  

On a January 1999 MRI to rule out disc herniation, 
conclusions were normal cervical lordosis, disc disease 
confined to C5-6 and C6-7, a moderate annular bulge at C5-6 
with mild midline effacement and substantial encroachment on 
the right neural foramen with accompanying osteophytes, and a 
moderate annular bulge at C6-7 with mild to moderate thecal 
sac and subarachnoid effacement due to disc bulge and 
posterior osteophyte.  

The veteran was treated for more neck spasms in July 2001.  
Findings included restricted range of motion due to pain with 
radicular symptoms to the right shoulder.  The impressions 
were cervical disc syndrome and chronic synovitis and 
degenerative joint disease of the right shoulder.  

The veteran reported that his neck pain was 8 out of 10 in 
October 2002.  He was also seen for chronic neck pain in 
February 2003.  He continued to complain of chronic pain in 
his neck, shoulder, and lower back in January 2004.  But on 
VA treatment in October 2004, the veteran was 
musculoskeletally normal.  

On VA spine examination in April 2004, the veteran described 
having daily neck pain that worsened into the day or when his 
neck was in a fixed position for prolonged periods.  He 
reported having missed work about six to seven times per year 
because of the neck pain.  He also reported changes in hand 
sensation several times per week.  He used Tylenol for the 
pain.  Examination revealed no myopathy or antalgic gait.  
There was some mild tenderness to the lower cervical spine 
(C5-7), as well as some mild tenderness in the paraspinal 
region at this level and around the trapezius.  Cervical 
spine range of motion was limited in all directions.  
Extension was about 40 degrees, flexion was 30 degrees, 
lateral bending was 20 degrees, and bilateral rotation was 
about 40 degrees.  He had some discomfort at the extreme 
ranges of motion.  Testing reproduced sensory changes in the 
hands when compressing and tilting laterally the cervical 
spine.  The examiner also indicated that X-rays revealed 
severe degenerative changes in multiple levels of the 
cervical spine, as well as complete collapse of the C6-C7 
vertebrae with anterior and posterior osteophytes, decreased 
disc heights, calcification and some loss of normal kyphosis 
of the cervical spine.  The impression was severe 
degenerative changes at multiple cervical spine levels with 
the most severe findings at C5-C6 and C6-C7 with almost 
complete bridging osteophytes that correlated with the 
veteran's subjective sensory changes in the C6, C7, and C8 
dermatomal distributions.  There was decreased range of 
motion, but no weakness.  The examiner opined that the 
condition would progress and would eventually require further 
intervention (epidural steroid injections or even the remote 
possibility of decompression and fusion).  

Initially, the Board notes that the veteran's cervical spine 
range of motion is indeed limited.  Despite one 
characterization of range of motion as "full" in January 
1998, the listed ranges of motion appear to be restricted 
when compared with "normal" cervical spine range of motion, 
as described in the regulations.  38 C.F.R. § 4.71a, Note (2) 
(2005); 38 C.F.R. § 4.71a, Plate V (2005).  

However, the veteran's cervical spine range of motion is not 
"severely" limited as of yet.  The Board is mindful of the 
April 1996 in-service characterization of the veteran's 
cervical spine motion restriction as marked, but since 
separation from service, the actual ranges of motion have not 
risen to that level.  While the "degenerative changes" have 
been described as moderate to severe, especially in the lower 
cervical spine region from C5 to C7, those ranges of motion 
(in December 1996, January 1998, and April 2004) show 
limitation in motion anywhere from about one-third to half, 
even when factoring in the pain demonstrated at the extremes 
of the ranges of motion measured on those examinations.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This indicates 
no more than "moderate" limitation of motion under the old 
criteria of 38 C.F.R. § 4.71a, DC 5290 (2001).  

Moreover, none of the ranges of motion measured on any 
examination approaches the requirements for a 30 percent 
rating (forward flexion of the cervical spine to 15 degrees 
or less).  Nor does the veteran have any ankylosis of the 
cervical spine.  Thus, the cervical spine disability does not 
meet the criteria for a 30 percent rating when applying the 
new criteria, that is, the General Rating Formula under 38 
C.F.R. § 4.71a, DCs 5237, 5242, and 5243 (2005). 

The veteran's cervical spine disability can also be deemed no 
more than mild to moderate under the old criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 
(2001).  As noted above, while the veteran has described the 
neck pain as constant with exacerbations in some 
circumstances, his radicular symptoms are not persistent and 
the neck pain has resulted in the veteran's being absent from 
work only about six to seven times per year.  

The Board must also consider the new criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
that allow evaluation either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DC 5243 (2005).

Under this new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in the past year.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks in the past year.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2005).  In 
this case, the veteran certainly does not have the amount of 
incapacitating episodes needed for a 40 percent rating under 
this Formula.  At best, it appears that he has been absent 
from work because of neck pain for only about six to seven 
times per year.  And significantly, none of these absences 
have been ordered by a doctor or have involved prescribed bed 
rest.  Indeed, while the veteran's neck pain is ongoing, 
there is very limited reference to neck problems or treatment 
for neck problems in the available medical records.  Thus, 
the Board cannot discern a basis for a rating higher than the 
20 percent already in effect based on the new criteria 
governing intervertebral disc syndrome.

In short, the evidence does not currently support a rating 
higher than the 20 percent already in effect under either the 
old or the new versions of the relevant diagnostic codes 
(limitation of motion, arthritis, or intervertebral disc 
syndrome).  The Board is mindful of the progressive nature of 
the veteran's cervical spine disability and would like to 
emphasize that several VA doctors have commented that the 
veteran's neck disability will worsen and require further 
intervention in the future.  If the condition deteriorates, 
the veteran should seek an increased rating at that time.  
However, at the present time, the Board is unable to award a 
higher rating for the veteran's service-connected cervical 
spine disability.

In sum, the weight of the evidence demonstrates that the 
veteran's degenerative disc disease of the cervical spine has 
been no more than 20 percent disabling under all relevant 
diagnostic codes at all times since the effective date of 
service connection in September 1996.  As the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will deny the 
claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for a cervical spine disability is 
denied.


REMAND

The Board will also remand a claim as to the timeliness of an 
appeal of a right shoulder service connection issue.

In October 2001, the RO denied service connection for a right 
shoulder disability (degenerative joint disease of the right 
shoulder).  The RO notified the veteran of this decision on 
October 31, 2001.

At present, the veteran's claims folder does not contain any 
further correspondence from the veteran regarding the right 
shoulder issue within one year of the RO's October 2001 
notification letter.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200-20.202, 20.302 (2005).   Therefore, it 
appears that this is appeal is untimely, and the Board will 
remand the issue of the timeliness of the appeal of the RO's 
October 2001 denial of service connection for a right 
shoulder disability.  

The Board notes that the veteran wrote in September 2004 that 
he filed a notice of disagreement on the right shoulder issue 
in December 2001.  It appears that he continues to contest 
the issue, and thus the timeliness of any notice of 
disagreement.  On remand, if possible, the veteran should 
provide the RO with a copy of that letter showing the RO's 
date-stamp or any other correspondence that the veteran 
submitted to VA after the RO's October 2001 RO decision 
regarding the right shoulder issue. 

Accordingly, the Board REMANDS this issue to the RO for the 
following actions:

1.  Request that the veteran provide a 
copy of a December 2001 notice of 
disagreement (showing the RO's date-
stamp) or any other correspondence that 
the veteran submitted to VA after the 
RO's October 2001 RO decision regarding 
the right shoulder issue.

2.  Adjudicate the issue of whether the 
veteran's appeal of the October 2001 RO 
rating decision denying service 
connection for a right shoulder 
disability is timely.  Advise the 
veteran that if the decision on the 
timeliness of the appeal of that 
specific issue is adverse to him, he 
must file a notice of disagreement and, 
after issuance of the appropriate 
statement of the case, a substantive 
appeal within the appropriate period of 
time.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2005).  Then, return the 
case to the Board for its review only if 
an appeal is perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


